El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
El día 25 de febrero de 1905 el fiscal del Distrito judicial de Gruayama formuló acusación ante la corte de dicho distrito contra Eduardo Pérez, imputándole la comisión *543de un delito de incendio malicioso comprendido en el artí-culo 407 del Código Penal vigente y que fue cometido co-mo sigue:
“El día 16 de Febrero de 1905, el acusado Eduardo Pérez, se in-trodujo en una pieza de caña de la Colonia “Adela”, de la juris-dicción de Salinas, del término judicial de Guayama, y de la pro-piedad-de Bertrán W. Greene, y maliciosamente dio fuego á dichas cañas, quemándose cinco cuerdas de la misma.”
La anterior acusación fué leída al acusado en 28 de fe-brero del mismo año y la contestó alegando su inocencia. En 10 de marzo siguiente, se llamó la causa para juicio, comparecieron ambas partes, y celebrado aquél, la corte declaró al acusado culpable de un delito comprendido en el artículo 407 del Código Penal, y le condenó en 15 del mismo mes.á la pena de tres años de presidio con trabajos forzados y al pago de las costas.
Pe esta sentencia se interpuso apelación para ante este tribunal; se remitieron las transcripciones del récord, que fueron presentadas en dos de mayo siguiente. El abogado del apelante, lia presentado además una copia de las notas taquigráficas tomadas durante el juicio.
Es doctrina sentada por este tribunal, en muy .recientes •decisiones, que liara que esta corte de apelación pueda en-.trar en la apreciación de la prueba practicada en el tribunal inferior, deberá sometérsele á su conside-ración por medio de un pliego de excepciones ó de una exposición de liecbos, debidamente preparada; am-bos documentos faltan en el récord y por esas razones no podemos entrar en el análisis de las declaraciones de los testigos que comparecieron en el inferior.
■ Hemos examinado cuidadosamente las transcripciones del-récord remitidas por el secretario del tribunal del dis-trito-judicial de G-uayama, y no liemos encontrado error fundamental alguno que justifique una revocación ó modi-*544fieación del fallo dictado por la Corte de Distrito de tibia-yama, objeto de la presente apelación.
Por estas razones, somos de opinión, que la sentencia dictada en esta causa por la mencionada Corte de Distri-to, debe confirmarse en todas sus partes, con las costas al apelante.

Confirmada,

Jueces concurrentes: Sres. Presidente Quiñones y Asociados, Hernández, Pigueras y MacLeary.